Title: From John Quincy Adams to George Washington Adams, 9 December 1823
From: Adams, John Quincy
To: Adams, George Washington


				
					5.My dear Son.
					Washington 9. December 1823.
				
				Your Letter of the 14th. ulto. N. 4. came duly to hand, but I have not before found time for replying to it—The House in Hancock Street must wait its appointed time; that is for the expiration of the lease.I have invited your brother Charles to come and spend the winter vacation with us, and have informed him that I should direct you to furnish him with the money necessary for the journey—You will accordingly supply him with seventy–five dollars for that purpose—and as my brother has informed me that he has not funds of mine in his hands sufficient for the payment of Charles’s Bills at Cambridge, you must also pay them, and charge the amount to my account with you.I find in your Letter a grammatical error, which I now mention because I was in the habit of committing the same myself; for many years after I was of your present age—You say that my father shew, a copy of verses to Mr Marston; using the word shew, as if it were in the past tense of the verb to Show—But shew is not in the past tense—It should be showed or shewed—Shew is in the present tense; alternative to show.I want to hear what progress you make in your Law–reading and in your Lessons of book–keepingYour affectionate father.
				
					John Quincy Adams.
				
				
			